COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Felton, Judges Alston and McCullough
UNPUBLISHED


              Argued at Alexandria, Virginia


              GOPALAKRISHNAN SUBRAMANIAN
                                                                            MEMORANDUM OPINION * BY
              v.      Record No. 2617-11-4                              CHIEF JUDGE WALTER S. FELTON, JR.
                                                                                 OCTOBER 16, 2012
              RANJEETHA RAVICHANDRAN


                                   FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                              Jonathan C. Thacher, Judge

                              Robert F. Zaniel (Divorce Resource, PLLC, on brief), for appellant.

                              (Ranjeetha Ravichandran, pro se, on brief). Appellee submitting on
                              brief.


                      Gopalakrishnan Subramanian (“husband”) appeals the trial court’s denial of his motion for a

              divorce from Ranjeetha Ravichandran (“wife”). Husband argues that the trial court erred in finding

              he had “unclean hands” because he refused to assist wife in obtaining a United States H-4

              Dependent Visa,1 resulting in her being unable to appear in person to challenge the divorce. He also

              asserts the trial court erred by precluding him from obtaining a divorce because of his “unclean

              hands,” finding that it was “inequitable” to enter a divorce decree, and relying on facts not in

              evidence. For the following reasons, we affirm the judgment of the trial court.

                                                       I. BACKGROUND

                      On May 28, 2007, the parties were married in India pursuant to Hindu tradition. The

              parties then moved to the United States. In August 2008, wife returned to India, with the parties’


                      *
                      Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                      A H-4 Dependent Visa is the nonimmigrant classification for dependent spouses of a
              temporary (nonimmigrant) worker.
minor child, to complete an engineering exam. On March 22, 2010, husband filed a motion for

divorce seeking a divorce on the grounds of desertion and/or mental cruelty, or, in the

alternative, on the grounds of one year separation pursuant to Code § 20-91(9).

        On May 13, 2010, wife filed a response to husband’s motion for divorce. In her

response, wife denied that she deserted husband, and asserted that husband restricted her from

reentering the United States by refusing to renew her H-4 Dependent Visa. Wife also asked the

trial court to determine child custody, child support, spousal support, and an equitable

distribution of the marital estate.

        Some six months later, on November 4, 2010, the trial court conducted a hearing ore

tenus on husband’s motion. Only husband and his counsel were present at that hearing. The trial

court found that husband’s actions in refusing to renew wife’s H-4 Dependent Visa barred her

from reentering the United States to participate in the divorce proceedings. The trial court ruled

that because of husband’s “unclean hands,” barring wife from personally appearing to protect her

interests, he was not entitled to a divorce. The trial court also found that entry of husband’s draft

final decree would be inequitable as it would foreclose wife from seeking child support, spousal

support, and equitable distribution of the marital estate. The trial court stated its findings in a

letter opinion and in its order denying the divorce, both dated December 6, 2010. The order

incorporated the trial court’s letter opinion by reference.

        Husband appealed the trial court’s December 6, 2010 order denying the divorce to this

Court. By order dated July 5, 2011, this Court found that the December 6, 2010 order was not

final for purposes of appeal and dismissed the appeal without prejudice.

        Almost one year later, on December 2, 2011, the trial court again entered an order

denying husband’s request for a divorce for the reasons previously stated in its letter opinion and




                                                 -2-
December 6, 2010 order. The trial court concluded in its final order that “there are no further

matters that need to be addressed in this cause.”

                                            II. ANALYSIS

        On appeal, husband argues that the trial court erred by refusing to enter his draft order

granting him a divorce from wife. After review of the record presented by husband on appeal,

we conclude that husband failed to provide this Court with an adequate record from which we

can determine whether the trial court erred in denying husband’s request for a divorce. “If the

parties believed that the circuit court erred, it was their duty to present that error to us with legal

authority to support their contention.” Fadness v. Fadness, 52 Va. App. 833, 851, 667 S.E.2d

857, 866 (2008). “[I]t is not the function of this Court to ‘search the record for error in order to

interpret the appellant’s contention and correct deficiencies in a brief.’” West v. West, 59

Va. App. 225, 235, 717 S.E.2d 831, 835 (2011) (quoting Buchanan v. Buchanan, 14 Va. App. 53,

56, 415 S.E.2d 237, 239 (1992)).

        Rule 5A:25(c)(3) provides that the appendix “shall include: . . . any testimony and other

incidents of the case germane to the assignments of error.” The appendix does not contain records

from the trial court necessary to support husband’s assertions of where he preserved his assignments

of error. The final order states that husband excepts to the order “on the grounds set forth on the

attached.” Those grounds are not contained in the appendix.

                “The appendix is a tool vital to the function of the appellate process
                in Virginia. . . . By requiring the inclusion of all parts of the record
                germane to the issues, the Rules promote the cause of plenary
                justice.” Thrasher v. Burlage, 219 Va. 1007, 1009-10, 254 S.E.2d
                64, 66 (1979) (per curiam). Thus the filing of an appendix that
                complies with the Rules, is “essential to an informed collegiate
                decision.” Id.

Patterson v. City of Richmond, 39 Va. App. 706, 717, 576 S.E.2d 759, 764-65 (2003).




                                                  -3-
       Moreover, husband also failed to comply with Rule 5A:8(c)(2). His written statement of

facts and incidents of trial, included in the appendix he provided on appeal, was not signed by

the trial court as required by the Rule. Accordingly, we affirm the judgment of the trial court

denying husband’s motion for a divorce from wife.

                                        III. CONCLUSION

       For the foregoing reasons, we affirm the trial court’s judgment.

                                                                                           Affirmed.




                                                -4-